—Appeal from a judgment of Supreme Court, Erie County (Forma, J.), entered October 7, 1999, convicting defendant after a jury trial of, inter alia, attempted murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of crimes arising from an incident in Buffalo in which he fired a handgun into a residence, seriously injuring one of *953the occupants. Defendant failed to object at trial to the admission in evidence of the videotaped conditional examination of the victim and thus did not preserve for our review his present contention that Supreme Court erred in ordering the conditional examination (see People v Ponder, 266 AD2d 826, 827, lv denied 94 NY2d 924, 95 NY2d 856; People v Thompson, 249 AD2d 939, lv denied 92 NY2d 931). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We reject defendant’s contention that the error is fundamental and thus reviewable even in the absence of preservation (see generally People v Patterson, 39 NY2d 288, 295-296, affd 432 US 197). Contrary to defendant’s further contentions, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495), and the sentence is not unduly harsh or severe. We have reviewed the contention of defendant in his pro se supplemental brief and we conclude that it is without merit. Present — Green, J.P., Wisner, Scudder, Burns and Lawton, JJ.